Citation Nr: 1610977	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 (2015).

2.  Entitlement to a compensable disability rating for loss of teeth # 8, 9, and 10 due to trauma.

3.  Entitlement to higher disability ratings for a low back strain by history with nondiagnostic X-ray changes at L5-S1, currently rated as noncompensable (0 percent) prior to July 3, 2012, as 20 percent since July 3, 2012, and as 40 percent since March 12, 2014.

4.  Entitlement to higher disability ratings for sciatic nerve associated with low back strain by history with nondiagnostic X-ray changes at L5-S1, currently rated as 10 percent prior to March 12, 2014, and as 20 percent since March 12, 2014.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1977.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran perfected timely appeals of these issues.

In May 2013, the Veteran testified before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

In December 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the RO issued another rating decision in July 2014, which expanded the low back strain disability to include nondiagnostic X-ray changes at L5-S1.  The rating decision then increased the disability rating for the low back strain to 20 percent, retroactively effective from July 3, 2012, and to 40 percent, retroactively effective from March 12, 2014.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  All of the issues have now been returned to the Board for adjudication.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324, entitlement to higher disability ratings for a low back strain, entitlement to higher disability ratings for sciatic nerve, and entitlement to a TDIU are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The loss of teeth # 8, 9, and 10 due to trauma can be restored by a suitable prosthesis.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the loss of teeth # 8, 9, and 10 due to trauma are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.150, Diagnostic Code (DC) 9913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to and following the initial adjudication of the Veteran's increased rating claims, letters dated in December 2007 and January 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Although the January 2014 letter was not sent prior to the initial adjudication of the Veteran's claims, this was not prejudicial to him, since the claims were readjudicated after receiving this notice in the July 2014 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The December 2007 notice letter provided the Veteran with information concerning the first and third aforementioned elements.  The Veteran was then provided notice of the second aforementioned element in his February 2010 Statement of the Case (SOC).  Although all of the required notice was not sent prior to the initial adjudication of the Veteran's claims in the January 2009 rating decision, this was not prejudicial to him, since the claims were readjudicated in the November 2011 and October 2012 SSOCs.  See Prickett, 20 Vet. App. at 376.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, Social Security Administration (SSA) records, and post-service private and VA treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations and opinions, and the reports of those evaluations contain all findings needed to properly evaluate the disabilities on appeal.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examinations in March 2014.  Thus, there is no duty to provide further medical examination on the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in May 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the undersigned correctly noted the issues as they were at the time of the hearing.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission (TVC).  The undersigned noted the elements of the claims that were lacking to substantiate the claims for benefits (i.e., evidence of a current worsening of the symptoms associated with the disability).  The representative and the undersigned then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its December 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran an additional VCAA notice letter, which was sent to him in January 2014.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with his claims file.  The remand also included scheduling the Veteran for additional VA examinations, which were provided in March 2014.  Finally, the remand directed the AOJ to readjudicate the claims, which was accomplished in the July 2014 SSOC.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.
II.  Teeth Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that a previously unappealed February 2004 rating decision granted service connection for the loss of teeth # 8, 9, and 10 due to trauma.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is covered under DC 9913.  38 C.F.R. § 4.150, DC 9913. Under that code, a noncompensable rating is warranted where the loss of masticatory surface can be restored by a suitable prosthesis.  A 10 percent rating is assigned when all upper anterior teeth are missing, all lower anterior teeth are missing, or all upper and lower teeth on one side are missing and cannot be restored by a suitable prosthesis.  38 C.F.R. § 4.150, DC 9913.

Here, a noncompensable rating was granted due to the loss of teeth of 8, 9, and 10 as related to the dental trauma occurring in service.  The noncompensable rating was based on the loss of teeth where the loss of masticatory surface could be restored by suitable prosthesis.  A higher rating is determined based on the loss of teeth (upper or lower, or a combination on either the right or left side or anterior or posterior).  X-rays taken of the Veteran's mouth show only a handful of teeth taken which does not correspond to a compensable rating.  The loss of three teeth as has been established is not sufficient to correspond to a compensable rating. Additionally, the currently service-connected teeth are capable of being fitted with a prosthesis as confirmed on VA examination in March 2014.  Accordingly, a compensable disability rating is not warranted under DC 9913 for the loss of teeth.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected loss of teeth more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he has dentures on his teeth and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected loss of teeth # 8, 9, and 10 due to trauma.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.

III.  Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's loss of teeth fully addresses his symptoms, which include mainly dentures on his teeth, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the levels of severity and symptomatology of the teeth with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports dentures on his teeth.  The regulations address dentures on his teeth, and these symptoms were considered in assigning the Veteran his current disability rating.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The issue of entitlement to a compensable disability rating for loss of teeth # 8, 9, and 10 due to trauma is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

During the course of the appeal for an increased rating for the service connected low back disability, the AMC granted separate service connection for "sciatic nerve as secondary to the service-connected disability of low back strain, by history (with nondiagnostic X-ray changes at L5-S1)," assigning a 10 percent rating effective November 16, 2007, and a 20 percent rating effective March 12, 2014 under Diagnostic Code 8520.  See July 2014 rating decision.  The reasons and bases for the award is set forth as follows:

Service connection for sciatic nerve has been established as related to the service-connected disability of low back strain, by history (with nondiagnostic X-ray changes at L5-S1).  
An evaluation of 10 percent is assigned from November 16, 2007.
We have assigned a 10 percent evaluation for your sciatic nerve based on: 
	 mild incomplete paralysis
A higher evaluation of 20 percent is not warranted unless the evidence shows nerve damage is moderate.
An evaluation of 20 percent is assigned from March 12, 2014.
An evaluation of 20 percent is assigned for incomplete paralysis below the knee which is moderate.  A higher evaluation of 40 percent is not warranted unless there is evidence of incomplete paralysis below the knee which is moderately severe.

Diagnostic Code 8520 assigns a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a , Diagnostic Code 8520 (2015).  An 80 percent rating is assigned for complete paralysis, which is characterized by foot dangle and drop, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.   Significantly, "[t]he ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine[d] with application of the bilateral factor."  Id. (Emphasis added).   

Here, there is no indication from the July 2014 rating decision whether the award of separate service connection for "sciatic nerve" is for the right lower extremity, or left lower extremity, or an attempt to assign a single disability rating for both lower extremities.  This matter must be clarified by the AMC prior to the Board rendering a decision on the Veteran's entitlement to an increased rating for his service connected low back disability.  It follows that the issue of entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is inextricably intertwined with the foregoing, and so disposition of the issue is deferred. 

Also, at his January 2010 VA examination and at his Board hearing, the Veteran argued that he is unable to be gainfully employed at his prior occupation of driving trucks and buses due to his service-connected low back strain.  The Veteran stated that he was currently unemployed, but worked various odd jobs at times, to include being an associate pastor at his church.  The medical evidence of record suggests that the Veteran is currently unemployed due to his service-connected low back strain.  For instance, following a physical examination of the Veteran and a review of the claims file, the August 2008 VA examiner determined that the Veteran was "considered unemployable because of his back problem."  If, as here, the Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a) (2015), he still may receive a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).  The Board is precluded from assigning an extraschedular evaluation in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead, the Board must first refer the claim for consideration of a TDIU on an extraschedular basis to the Director of Compensation Service.  

Accordingly, the case is REMANDED for the following actions:

1.  In regard to the July 2014 rating decision's award of  
separate service connection for "sciatic nerve as secondary to the service-connected disability of low back strain, by history (with nondiagnostic X-ray changes at L5-S1)" assigning a 10 percent rating effective November 16, 2007, and a 20 percent rating effective March 12, 2014 under Diagnostic Code 8520, it is unclear whether this award is for the right lower extremity, or left lower extremity, or an attempt to assign a single disability rating for both lower extremities.  In light of 38 C.F.R. § 4.124a , Diagnostic Code 8520 which provides that "[t]he ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine[d] with application of the bilateral factor" please clarify the assigned ratings.  

2.  Refer the question of whether the Veteran is entitled to the assignment of a TDIU on an extraschedular basis to the VA Director of Compensation Service.  The Director of Compensation Service is requested to provide reasons and bases for the decision made.  

3.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


